Per Curiam.

The jury’s verdict was against the weight of the credible evidence (Coleman v. Frank, 80 N. Y. S. 2d, affd. 274 App. Div. 796). Additionally, the references by the defendant’s counsel to workmen’s compensation were prejudicial to the plaintiffs’ case. (Posnick v. Crystal, 181 App. Div. 660; Regan v. Frontier Elevator & Mill Co., 211 App. Div. 164.)
The judgment should be unanimously reversed on the law and facts and new trial granted, with costs to the plaintiffs to abide the event.
Concur — Pette, Hart and Brown, JJ.
Judgment reversed, etc.